                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MARVIN L. CARTER,

        Petitioner,                                                     ORDER
 v.
                                                               Case No. 19-cv-949-jdp
 REED RICHARDSON,

        Respondent.


       Petitioner Marvin L. Carter seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than December 16, 2019. Any motion for leave to proceed without prepayment of the filing

fee must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately May 18, 2019 through the date

of the petition, November 18, 2019.




                                            ORDER

       IT IS ORDERED that:

              1.      Petitioner Marvin L. Carter may have until December 16, 2019, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before December 16, 2019, I will assume that petitioner wishes

to withdraw this petition.




              Entered this 18th day of November, 2019.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
